Citation Nr: 1419257	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-38 374	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for oligodendroglioma (a brain tumor).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for bilateral pes planus, i.e., flat feet (claimed as fallen arches).

REPRESENTATION

Appellant represented by:	G.L.A., attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 22 to July 26, 1995, and from October 1998 to September 2001.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He is represented in this appeal by his father, an attorney, who is not accredited to represent claimants before VA pursuant to 38 C.F.R. § 14.630, but who may on a one-time basis.  Also, a completed VA Form 21-22a, acknowledging that no compensation would be paid or charged for his services, was filed in September 2010.  38 C.F.R. § 14.630(a) (2013).

In February 2014, the Veteran and his wife presented testimony in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board Hearing.

The claims of entitlement to service connection for left knee disability and for bilateral pes planus require additional development before being decided on appeal, so the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  However, since withdrawn during his hearing, the Board is summarily dismissing the claim for right knee disability.  Whereas the Board is deciding, indeed granting, the remaining claim for the oligodendroglioma (the brain tumor).



FINDINGS OF FACT

1.  It is as likely as not the Veteran's oligodendroglioma incepted during his active duty service.

2.  In February 2014, during his Travel Board Hearing, the Veteran indicated he is only claiming entitlement to benefits for his left knee disability, not also his right knee, so he withdrew his appeal for service connection of right knee disability.  Since that hearing, a transcript of the proceeding has been obtained, affirming the Veteran's name, claim number, and his intent on withdrawing his appeal of this claim.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for the oligodendroglioma. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria also are met for withdrawal of the appeal concerning the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  


In this decision, the Board is granting service connection for the oligodendroglioma.  This award represents a complete grant of the benefit sought on appeal as concerning this particular claim.  Moreover, the Veteran is withdrawing his claim for right knee disability.  The Board therefore need not discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA as concerning either claim.  This is because, even on the chance there has not been, this would be inconsequential and therefore ultimately at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

Service Connection for the Oligodendroglioma

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

The Veteran was diagnosed with an oligodendroglioma in his left temporal lobe in May 2007, after having had a seizure.  It was surgically removed shortly thereafter, in June 2007.  His service treatment records (STRs) document the removal of a cyst from the left side of his head in 2001.  A May 2010 VA compensation examiner opined that the brain tumor was not related to the Veteran's service, specifically unrelated to the cyst removed during service, as a cyst is on the outside of the skull and the tumor was inside the brain.

There is other evidence in the file, however, which instead is favorable to the claim.  Namely, private physicians have opined that it is as likely as not that the tumor was present during the Veteran's service.  An undated opinion of Dr. A.C. noted the Veteran's record contained a radiological report from October 1996 (i.e., from before entering his most recent period of active duty), wherein images of the left side of his head were taken after a bicycling accident that did not show the tumor.  Dr. A.C. indicated that, if images were taken of the Veteran's cyst in 2001, then it is just as likely as not that the tumor would have been found at that time, thereby greatly reducing his current disability.  In February 2014, Dr. D.W.F. similarly opined that an MRI scan would have revealed the tumor during service.

Both of these doctors cited the size of the tumor, once eventually discovered, as evidence of just how long it had been present - particularly in relation to when the Veteran was serving on active duty in the military.  So they correlated the inception of this tumor with his military service, even though not officially discovered until after his service, and the mere fact that the tumor was not actually detected until after his service is not preclusion to granting service connection.  See 38 C.F.R. § 3.303(d) (permitting service connection for a disease diagnosed after discharge from service when, as here, the evidence, including that pertinent to service, establishes the disease was incurred in service).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.  The claim therefore must be granted, rather than denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Dismissal of the Right Knee Claim

The Veteran's Travel Board Hearing was in February 2014.  During the hearing, he let it be known that, although his initial claim supposedly had sought service connection for both knees, so bilateral (meaning left and right knee) disability, he was only actually claiming disability referable to his left knee, not also his right.  He therefore is withdrawing the claim for his right knee.

The hearing since has been transcribed, so reduced to writing.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's hearing testimony is now in writing, and the transcript lists his name and claim number and clearly expresses his intent on withdrawing his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  Id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to service connection for right knee disability is unwarranted, and the appeal of this claim is dismissed.  Id. 


ORDER

Service connection for oligodendroglioma is granted.

The claim of entitlement to service connection for right knee disability is dismissed since withdrawn.


REMAND

In regards to his claim for service connection for left knee disability, the Veteran must be provided with a VA compensation examination.  He has a current diagnosis (left knee chondromalacia patella and pre-patellar bursitis).  His STRs document complaints of bilateral knee pain from December 1998 through May 2000.  Accordingly, an opinion should be obtained that addresses whether his current disabilities are related to active duty service.

In regards to his claim for pes planus, his STRs show that he entered active duty in 1998 with moderate, asymptomatic, pes planus.  STRs also show he complained of having painful feet multiple times during that period of active duty.  He has testified to having persistent symptoms of pain since service that he did not have before active duty.  Accordingly, an opinion should be obtained as to whether his pes planus was aggravated by his service. 

Finally, updated treatment records must be obtained.  The record indicates he was found to be disabled by the Social Security Administration (SSA) effective  from May 2007.  Upon remand, the AOJ should determine the basis for SSA's finding; if not predicated entirely on his oligodendroglioma, those records must be obtained as well.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all treatment he has received for his knees and his feet since September 2009, and make arrangements to obtain all identified records. 

Ensure that a complete set of VA treatment records is associated with the claims files.

2.  Make arrangements to obtain the disability determination decision from SSA.  Review the decision.  If a left knee disability or bilateral pes planus were considered in the determination of disability, then obtain the Veteran's compete file from SSA.  

3.  Upon receipt of all additional records, schedule an appropriate examination to determine the nature and extent of the Veteran's left knee disability.  To facilitate making this important determination, the VA examiner is asked to review the claims file (both virtual and physical), ensuring review of the Veteran's medical history.

All necessary diagnostic testing and evaluation should be performed. 


The examiner is then asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any of the current left knee disability is related or attributable to the Veteran's service.  Although required to review the record in its entirety, the examiner's attention is directed to the following pertinent information:

a.  The Veteran was on active duty from May 22, 1995, to July 26, 1995, and from October 1998 to September 2001.  

b.  In December 1998, he complained of left knee pain.  He was found to have a resolving left lateral hamstring strain.

c.  In March 1999, he complained of left knee pain, and numb toes.  A June 1999 radiological report of the left knee was negative, but an October 1999 bone scan showed some abnormalities.  He was diagnosed with a stress reaction and put on profile for 30 days.  His pain continued in December 1999.

d.  In January 2000, he was diagnosed with bilateral chronic patellar tendonitis.  He was prescribed rehab for his knee in March 2000, and was placed on profile again in May 2000 for his knee.  His profile report noted a diagnosis of retro patellar pain syndrome versus chronic tendonitis.

e.  A 2002 examination, conducted after separation, noted the Veteran had a strained ligament in the left knee in 1999 with no sequelae.

The examiner is asked to provide a complete explanatory rationale for all opinions rendered, that is, with reference to the record or to medical knowledge.

4.  Also schedule an appropriate examination to determine the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral pes planus was aggravated (that is, chronically worsened beyond the normal progression of the condition) during active duty service.  To facilitate making this important determination, the VA examiner is asked to review the claims file (both virtual and physical), ensuring review of the Veteran's medical history.

All necessary diagnostic testing and evaluation should be performed. 

Although required to review the record in its entirety, the examiner's attention is directed to the following pertinent information:
a.  The Veteran was on active duty from May 22, 1995, to July 26, 1995, and from October 1998 to September 2001.

b.  His 1998 entrance examination noted the Veteran's feet were abnormal due to moderate, asymptomatic, pes planus.  

c.  In March 1999, he complained of numb toes.  In October 1999, he complained of bilateral foot pain for the previous 6 months.

The examiner is asked to provide a complete explanatory rationale for all opinions rendered, that is, with reference to the record or to medical knowledge.

5.  Following completion of the examinations, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


